Motion Granted; Abatement Order filed February 16, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-16-00560-CV
                                   ____________

  EDMOND C. MUNOZ AND HOUSTON-HARRIS DIVISION PATROL,
                       INC., Appellants

                                        V.

SECURE1ONE SECURITY & INVESTIGATION, INC., AND TEXAS1ONE
             PROTECTION SERVICES, LLC, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-18912

                           ABATEMENT ORDER

      On February 10, 2017, the parties filed a joint motion to abate this appeal
pending completion of a settlement agreement. The motion is granted. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 21, 2017. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court also will consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Wise.